           Case 1:19-cr-04272-WJ Document 56 Filed 05/13/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,                      )
                                               )
      Plaintiff,                               )      No. CR 1:19-04272-001 WJ
                                               )
      vs.                                      )
                                               )
KAYLA BAKER,                                   )
                                               )
      Defendant.                               )



                       Motion to modify conditions of release
                         (for consideration by Magistrate Judge)


      Defendant, Kayla Baker, by and through her attorney, Aric G. Elsenheimer,

Assistant Federal Public Defender, moves the Court to issue an Order modifying

the conditions of release to remove the requirement of a third party custodian. As

grounds for this motion, the Defendant states the following:

      1.      Ms. Baker is charged by indictment with Count 1 – Involuntary

Manslaughter, contrary to 18 U.S.C. §§ 1112 and 1153, and Count 2 – Assault of a

Minor Resulting in Serious Bodily Injury, contrary to 18 U.S.C. §§ 113(a)(6),

3559(f)(3) and 1153.

      2.      Ms. Baker is currently released on conditions of release and is

required to reside with third-party custodian Carol Tapaha. (Doc. 15). The
           Case 1:19-cr-04272-WJ Document 56 Filed 05/13/21 Page 2 of 3



probation office has indicated that they will approve Ms. Baker’s modification of

her conditions of release to allow her to no longer have a third party custodian

and to live at a residence of her own, subject to pretrial’s approval.   Ms. Baker

requests that the Court modify her conditions of release to remove the

requirement that she have a third-party custodian and replace that condition with

the condition that she be allowed to live at a residence of her own, subject to

pretrial’s approval.   Ms. Baker also requests that all other conditions of release

previously imposed remain in full force and effect.

      3.      U.S. Probation Officer Jeff Martinez-Spelich does not oppose this

motion.

      4.      The Assistant United States Attorney Nicholas Marshall, does not

oppose to this motion.

      WHEREFORE, Ms. Baker respectfully requests that the Court issue an order

modifying Ms. Baker’s conditions of release to permit her to live at a residence of

her own, subject to pretrial’s approval and remove the requirement of third-party

custodian.    Ms. Baker additionally requests that all other conditions of release

previously imposed remain in full force and effect.




                                           2
Case 1:19-cr-04272-WJ Document 56 Filed 05/13/21 Page 3 of 3



                           Respectfully Submitted,

                           FEDERAL PUBLIC DEFENDER
                           111 Lomas Blvd., NW, Suite 501
                           Albuquerque, NM 87102
                           (505) 346-2489
                           (505) 346-2494 Fax
                           aric_elsenheimer@fd.org



                           Electronically filed May 13, 2021
                           /s/ Aric G. Elsenheimer
                           Assistant Federal Public Defender




                              3
